DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
CLAIM 14:
In line 2, replace “include” with --includes--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2008/0129307) in view of Bilac et al (2009/0198459).
In re Claims 1 and 13, Yu teaches a power distribution system as seen in Figures 1 and 2 comprising: 
an upstream electrical component (102A) having an output and a first power characteristic sensor (111) configured to sense a power characteristic at the output (paragraph 32); 
a downstream electrical component (104) having an input and a second power characteristic sensor (122) configured to sense a power characteristic at the input (paragraph 32); 
a conductor (131) conductively connecting the output with the input;
 and a controller module (80A) having an arc fault threshold stored in memory (paragraph 39, and paragraph 61 demonstrates that a memory is used to store the algorithms and associated data (i.e., the threshold data)) and communicatively connected with the first and second power characteristic sensors and configured to determine if an arc fault is present by receiving a first sensed power characteristic from the first power characteristic sensor and a second sensed power characteristic from the second power characteristic sensor, determining a difference between the first and second sensed power characteristics, comparing the difference with the arc fault 
Yu does not teach that the threshold is modified by a determined calibration factor, wherein the calibration factor includes at least one of a temperature factor, a current factor, or a timing factor.
Bilac teaches that current detected by current sensors in an arc fault detection system 132 can be inaccurate due to temperature affecting the resistivity of the conductor being monitored (paragraph 77).  Bilac teaches that the arc fault threshold can be modified to compensate for said temperature based on feedback from a temperature sensor (paragraph 77).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arc fault thresholds in the controller module of Yu based on feedback from a temperature sensor as taught by Zhang, since Zhang teaches that by doing so, the temperature dependency of the arc sensors in Yu can be compensated for.
In re Claims 2 and 14, Yu does not teach that the calibration factor includes a timing factor and current factor.  
Bilac further teaches that the threshold can further be modified to be lower based on the current (i.e., current factor) not exceeding a current level for the period of time (i.e., time factor) if the occurrence is persistent (paragraph 79).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally modify the threshold based on a current and time factor as taught by Bilac since Bilac teaches it is a way to address persistent troublesome events.
In re Claims 3 and 15, Yu does not teach that the comparison entails that the arc fault threshold is exceeded for a period of time.
Bilac further teaches that the arc fault is determined based on an arc fault threshold being exceed for a period time (paragraph 78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally require that the arc fault threshold being exceeded for a period of time before indicating a fault condition as taught by Bilac in order to prevent any nuisance tripping.
In re Claim 4, Bilac teaches that the temperature factor is related to the actual or estimated temperature of the conductor via temperature sensor (paragraph 77).
In re Claim 5, Bilac teaches that the current factor is relate to the actual current traversing the conductor not exceeding a current level for a duration (i.e., time factor) (paragraph 79).  
In re Claim 9, Yu teaches that the upstream component is a solid state power controller including a respective integrated sensor 111 (paragraph 32).
In re Claim 10, Yu teaches the sensors are voltage sensors to indicate series arc faults (paragraphs 42-45).
In re Claim 11, Yu teaches the sensors are current sensors to indicate parallel arc faults (paragraphs 35-39).
In re Claims 12 and 18, Yu teaches the presence of a plurality of loads wherein each load 106 receives power from the distribution center 102A via a conductor 131 as seen in Figure 2 (paragraphs 28, and 32).  Therefore an arc fault can be detected and indicated for each respective conductor 131 of the plurality of loads experiencing a fault.
In re Claim 16, Yu teaches taking remedial action to extinguish the arc fault by the controller module with protective action (paragraph 61).
In re Claim 17, Yu teaches repeatedly receiving and processing data from the sensors to continuously determine an arc fault (paragraph 55).  
In re Claim 19, Bilac teaches that the temperature factor is related to the actual or estimated temperature of the conductor via temperature sensor (paragraph .  
Claims 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2008/0129307) in view of Bilac et al (2009/0198459) as applied to claim 5 above, and further in view of Nakamura et al (2007/0253132).
In re Claims 6-8 and 20, Bilac teaches utilizing a temperature sensor to determine the temperature of the conductor to be monitored (paragraph 77), but does not specifically teach estimating the temperature based on the current in the conductor over a period of time.
Nakamura teaches that the temperature of a conductor can be accurately estimated based on the current traveling through it over a period time as well as characteristics specific to the conductor (paragraphs 16 and 35-36).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to estimate the temperature of the conductor based on the current in the conductor over a period of as taught by Nakamura, since Nakamura teaches that it is a known alternative to predictably provide feedback on the temperature of the conductor.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        3/15/21